Name: 2010/797/EU: Decision NoÃ 1/2010 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 1Ã December 2010 regarding the amendment of Appendices 1, 2, 5, 6, 10 and 11 to Annex 11 to the Agreement
 Type: Decision
 Subject Matter: tariff policy;  agricultural activity;  consumption;  animal product;  European construction;  health;  Europe
 Date Published: 2010-12-22

 22.12.2010 EN Official Journal of the European Union L 338/50 DECISION No 1/2010 OF THE JOINT VETERINARY COMMITTEE SET UP BY THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND THE SWISS CONFEDERATION ON TRADE IN AGRICULTURAL PRODUCTS of 1 December 2010 regarding the amendment of Appendices 1, 2, 5, 6, 10 and 11 to Annex 11 to the Agreement (2010/797/EU) THE JOINT VETERINARY COMMITTEE, Having regard to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (hereinafter referred to as the Agriculture Agreement), and in particular Article 19(3) of Annex 11 thereto, Whereas: (1) The Agriculture Agreement entered into force on 1 June 2002. (2) Under Article 19(1) of Annex 11 to the Agriculture Agreement the Joint Veterinary Committee is responsible for considering any matter arising in connection with the said Annex and its implementation and for carrying out the tasks provided for therein. Article 19(3) of that Annex authorises the Joint Veterinary Committee to amend the Appendices thereto, in particular with a view to their adaptation and updating. (3) The Appendices to Annex 11 to the Agriculture Agreement were amended for the first time by Decision No 2/2003 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 25 November 2003 amending Appendices 1, 2, 3, 4, 5, 6 and 11 to Annex 11 to the Agreement (1). (4) The Appendices to Annex 11 to the Agriculture Agreement were last amended by Decision No 1/2008 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 23 December 2008 regarding the amendment of Appendices 2, 3, 4, 5, 6 and 10 to Annex 11 to the Agreement (2). (5) The Swiss Confederation has requested an extension to the previously granted derogation in respect of the Trichinella examination of carcasses and meat of domestic swine kept for fattening and slaughter in low-capacity slaughter establishments. Since such carcasses and meat of domestic swine, as well as meat preparations, meat products and derived processed products thereof, may not be traded with the Member States of the European Union, pursuant to the provisions of Article 9(a) of the Swiss Ordinance on foodstuffs of animal origin issued by the DÃ ©partement FÃ ©dÃ ©ral de lIntÃ ©rieur (RS 817.022.108), this request can be complied with. The derogation in question should, therefore, be made applicable until 31 December 2014. (6) Since the Appendices to Annex 11 to the Agriculture Agreement were last amended, the legislative provisions of Appendices 1, 2, 5, 6 and 10 to Annex 11 to that Agreement have also been amended. The contact points referred to in Appendix 11 to Annex 11 to the Agriculture Agreement should therefore be updated. (7) It is necessary to adapt the provisions of Appendices 1, 2, 5, 6, 10 and 11 to Annex 11 to the Agriculture Agreement accordingly, HAS ADOPTED THIS DECISION: Article 1 Appendices 1, 2, 5, 6, 10 and 11 to Annex 11 to the Agriculture Agreement shall be amended in accordance with Annexes I to VI to this Decision. Article 2 This Decision, drawn up in duplicate, shall be signed by the joint chairmen or other persons empowered to act on behalf of the parties. Article 3 This Decision shall enter into force on the date when both parties will have signed it. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Bern, 1 December 2010. For the Swiss Confederation The Head of Delegation Hans WYSS Done at Brussels, 1 December 2010. For the European Union The Head of Delegation Paul VAN GELDORP (1) OJ L 23, 28.1.2004, p. 27. (2) OJ L 6, 10.1.2009, p. 89. ANNEX I 1. Chapter V, Avian influenza, of Appendix 1 to Annex 11 to the Agriculture Agreement is replaced by the following: V. Avian influenza A. LEGISLATION (1) European Union Switzerland Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Articles 1, 1a and 9a (measures against highly contagious epizootic diseases, control objectives) and 57 (technical implementing provisions, international cooperation). 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 2 (highly contagious epizootic diseases), 49 (handling micro-organisms that are pathogenic for animals), 73 and 74 (cleaning and disinfection), 77 to 98 (common provisions concerning highly contagious epizootic diseases), 122 to 125 (specific measures concerning avian influenza). 3. Ordinance of 14 June 1999 on the organisation of the DÃ ©partement fÃ ©dÃ ©ral de lÃ ©conomie (Org DFE; RS 172.216.1), in particular Article 8 (reference laboratory). B. SPECIAL RULES AND PROCEDURES FOR IMPLEMENTATION 1. The European Union reference laboratory for avian influenza shall be the Central Veterinary Laboratory, New Haw, Weybridge, Surrey KT15 3NB, United Kingdom. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratory in that capacity. The functions and duties of the laboratory shall be as laid down in Annex VII (2) to Directive 2005/94/EC. 2. Pursuant to Article 97 of the Ordinance on epizootic diseases, Switzerland has established a contingency plan, which is published on the website of the Office VÃ ©tÃ ©rinaire FÃ ©dÃ ©ral. 3. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 60 of Directive 2005/94/EC and Article 57 of the Act on epizootic diseases. 2. Chapter VII, Diseases affecting fish and molluscs, of Appendix 1 to Annex 11 to the Agriculture Agreement is replaced by the following: VII. Diseases affecting fish and molluscs A. LEGISLATION (2) European Union Switzerland Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). 1. Act of 1 July 1966 on epizootic diseases (LFE; RS 916.40), in particular Articles 1, 1a and 10 (measures against epizootic diseases, control objectives) and 57 (technical implementing provisions, international cooperation). 2. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 3 and 4 (epizootic diseases concerned), 18a (registration of fish breeding units), 61 (obligations of leasers of fishing rights and of bodies responsible for monitoring fishing), 62 to 76 (general measures for combating disease), 275 to 290 (specific measures relating to fish diseases, diagnostic laboratory). B. SPECIAL RULES AND PROCEDURES FOR IMPLEMENTATION 1. Flat oyster farming is not currently practised in Switzerland. Should cases of bonamiosis or marteiliosis appear, the Office VÃ ©tÃ ©rinaire FÃ ©dÃ ©ral undertakes to adopt the necessary emergency measures in accordance with European Union rules on the basis of Article 57 of the Act on epizootic diseases. 2. With a view to combating diseases affecting fish and molluscs, Switzerland shall apply the Ordinance on epizootic diseases, in particular Articles 61 (obligations of leasers of fishing rights and of bodies responsible for monitoring fishing), 62 to 76 (general measures for combating disease), 275 to 290 (specific measures relating to fish diseases, diagnostic laboratory) and 291 (epizootic diseases to be monitored). 3. The European Union reference laboratory for crustacean diseases shall be the Centre for Environment, Fisheries & Aquaculture Science (CEFAS), Weymouth Laboratory, United Kingdom. The European Union reference laboratory for fish diseases shall be the National Veterinary Institute, Technical University of Denmark, HangÃ ¸vej 2, 8200 Ã rhus, Denmark. The European Union reference laboratory for mollusc diseases shall be the Laboratoire IFREMER, BP 133, 17390 La Tremblade, France. Switzerland shall pay the costs for which it is liable for operations carried out by the laboratories in the above capacity. The functions and duties of the laboratories shall be as laid down in Part I of Annex VI to Directive 2006/88/EC. 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 58 of Directive 2006/88/EC and Article 57 of the Act on epizootic diseases. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 1 September 2009. (2) Unless indicated otherwise, any reference to an act shall mean that act as amended before 1 September 2009. ANNEX II 1. Paragraph 7(d) of Part B, Special rules and procedures for implementation, of Chapter I, Bovine animals and swine, of Appendix 2 to Annex 11 to the Agriculture Agrement is replaced by the following: (d) isolation shall be terminated when, after the infected animals have been eliminated, two serological examinations of all breeding animals and a representative number of fattening animals carried out at an interval of least 21 days have produced negative results. By virtue of the recognised status of Switzerland, the provisions of Decision 2008/185/EC (OJ L 59, 4.3.2008, p. 19), last amended by Decision 2009/248/EC (OJ L 73, 19.3.2009, p. 22), shall apply mutatis mutandis. 2. Paragraph 11 of Part B, Special rules and procedures for implementation, of Chapter I, Bovine animals and swine, of Appendix 2 to Annex 11 to the Agriculture Agreement is replaced by the following: 11. Bovine animals and swine traded between the Member States of the European Union and Switzerland shall be accompanied by health certificates in accordance with the models set out in Annex F to Directive 64/432/EEC. The following adaptations shall apply:  Model 1: in section C, the certifications are adapted as follows:  in point 4, relating to the additional guarantees, the following is added to the indents:   disease: infectious bovine rhinotracheitis,  in accordance with Commission Decision 2004/558/EC, which shall apply mutatis mutandis; ,  Model 2: in section C, the certifications are adapted as follows:  in point 4, relating to the additional guarantees, the following is added to the indents:   disease: Aujeszkys,  in accordance with Commission Decision 2008/185/EC, which shall apply mutatis mutandis;  3. Paragraph 4 of Part B, Special rules and procedures for implementation, of Chapter IV, Poultry and hatching eggs, of Appendix 2 to Annex 11 to the Agriculture Agreement is replaced by the following: 4. For consignments of hatching eggs to the European Union, the Swiss authorities undertake to comply with the rules on marking laid down in Commission Regulation (EC) No 617/2008 of 27 June 2008 laying down detailed rules for implementing Regulation (EC) No 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks (OJ L 168, 28.6.2008, p. 5). 4. Chapter V, Aquaculture animals and products, of Appendix 2 to Annex 11 to the Agriculture Agreement is replaced by the following: V. Aquaculture animals and products A. LEGISLATION (1) European Union Switzerland Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). 1. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 3 and 4 (epizootic diseases concerned), 18a (registration of fish breeding units), 61 (obligations of leasers of fishing rights and of bodies responsible for monitoring fishing), 62 to 76 (general measures for combating disease), 275 to 290 (specific measures relating to fish diseases, diagnostic laboratory). 2. Ordinance of 18 April 2007 on the import, transit and export of animals and animal products (OITE; RS 916.443.10). 3. Ordinance of 18 April 2007 on the import and transit of animals by air from third countries (OITA; RS 916.443.12). B. SPECIAL RULES AND PROCEDURES FOR IMPLEMENTATION 1. For the purposes of this Annex, Switzerland is recognised as officially free from infectious salmon anaemia) and infections with Marteilia refringens and Bonamia ostreae. 2. The Joint Veterinary Committee shall decide on any application of Articles 29, 40, 41, 43, 44 and 50 of Directive 2006/88/EC. 3. The animal health conditions for the placing on the market of ornamental aquatic animals, aquaculture animals intended for farming, including relaying areas, put and take fisheries and open ornamental facilities, and restocking, and aquaculture animals and products thereof intended for human consumption are laid down in Articles 4 to 9 of Commission Regulation (EC) No 1251/2008 of 12 December 2008 implementing Council Directive 2006/88/EC as regards conditions and certification requirements for the placing on the market and the import into the Community of aquaculture animals and products thereof and laying down a list of vector species (OJ L 337, 16.12.2008, p. 41). 4. On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 58 of Directive 2006/88/EC and Article 57 of the Act on epizootic diseases. (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 1 September 2009. ANNEX III Part A, Identification of animals, of Chapter V of Appendix 5 to Annex 11 to the Agriculture Agreement is replaced by the following: A. Identification of livestock A. LEGISLATION (1) European Union Switzerland 1. Council Directive 2008/71/EC of 15 July 2008 on the identification and registration of pigs (OJ L 213, 8.8.2008, p. 31). 2. Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (OJ L 204, 11.8.2000, p. 1). 1. Ordinance on epizootic diseases of 27 June 1995 (OFE; RS 916.401), in particular Articles 7 to 20 (registration and identification). 2. Ordinance of 23 November 2005 on the database on animal movements (RS 916.404). B. SPECIAL RULES AND PROCEDURES FOR IMPLEMENTATION (a) The Joint Veterinary Committee shall be responsible for the application of Article 4(2) of Directive 2008/71/EC. (b) On-the-spot inspections shall be carried out under the responsibility of the Joint Veterinary Committee in accordance in particular with Article 22 of Regulation (EC) No 1760/2000, Article 57 of the Act on epizootic diseases and Article 1 of the Ordinance of 14 November 2007 on the coordination of inspections of agricultural holdings (OCI, RS 910.15). (1) Unless indicated otherwise, any reference to an act shall mean that act as amended before 1 September 2009. ANNEX IV 1. Paragraph (6) of Section Special conditions of Chapter I of Appendix 6 to Annex 11 to the Agriculture Agreement is replaced by the following: (6) The competent authorities of Switzerland may derogate from the Trichinella examination of carcasses and meat of domestic swine kept for fattening and slaughter in low-capacity slaughter establishments. This provision shall apply until 31 December 2014. In application of the provisions of Article 8(3) of the DFE Ordinance of 23 November 2005 on hygiene during the slaughter of livestock (OHyAb; RS 817.190.1) and Article 9(8) of the DFI Ordinance of 23 November 2005 on foodstuffs of animal origin (RS 817.022.108), these carcasses and meat of domestic swine kept for fattening and slaughter as well as meat preparations, meat products and derived processed products thereof shall be marked with a special health stamp in accordance with the model specified in the last subparagraph of Annex 9 to the DFE Ordinance of 23 November 2005 on hygiene during the slaughter of livestock (OhyAb; RS 817.190.1). These products may not be traded with the Member States of the European Union, in accordance with the provisions of Article 9a of the DFI Ordinance on foodstuffs of animal origin (RS 817.022.108). 2. Paragraph (11) of Section Special conditions of Chapter I of Appendix 6 to Annex 11 to the Agriculture Agreement is replaced by the following: (11) 1. Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (OJ L 37, 13.2.1993, p. 1); 2. Commission Directive 95/45/EC of 26 July 1995 laying down specific purity criteria concerning colours for use in foodstuffs (OJ L 226, 22.9.1995, p. 1); 3. Regulation (EC) No 2232/96 of the European Parliament and of the Council of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs (OJ L 299, 23.11.1996, p. 1); 4. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of Ã -agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3); 5. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10); 6. Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (OJ L 66, 13.3.1999, p. 16); 7. Directive 1999/3/EC of the European Parliament and of the Council of 22 February 1999 on the establishment of a Community list of foods and food ingredients treated with ionising radiation (OJ L 66, 13.3.1999, p. 24); 8. Commission Decision 1999/217/EC of 23 February 1999 adopting a register of flavouring substances used in or on foodstuffs drawn up in application of Regulation (EC) No 2232/96 of the European Parliament and of the Council (OJ L 84, 27.3.1999, p. 1); 9. Commission Decision 2002/840/EC of 23 October 2002 adopting the list of approved facilities in third countries for the irradiation of foods (OJ L 287, 25.10.2002, p. 40); 10. Regulation (EC) No 2065/2003 of the European Parliament and of the Council of 10 November 2003 on smoke flavourings used or intended for use in or on foods (OJ L 309, 26.11.2003, p. 1); 11. Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5); 12. Commission Regulation (EC) No 884/2007 of 26 July 2007 on emergency measures suspending the use of E 128 Red 2G as food colour (OJ L 195, 27.7.2007, p. 8); 13. Regulation (EC) No 1332/2008 of the European Parliament and of the Council of 16 December 2008 on food enzymes and amending Council Directive 83/417/EEC, Council Regulation (EC) No 1493/1999, Directive 2000/13/EC, Council Directive 2001/112/EC and Regulation (EC) No 258/97 (OJ L 354, 31.12.2008, p. 7); 14. Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16); 15. Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (OJ L 354, 31.12.2008, p. 34); 16. Directive 2009/32/EC of the European Parliament and of the Council of 23 April 2009 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients (OJ L 141, 6.6.2009, p. 3); 17. Commission Directive 2008/60/EC of 17 June 2008 laying down specific purity criteria concerning sweeteners for use in foodstuffs (OJ L 158, 18.6.2008, p. 17); 18. Commission Directive 2008/84/EC of 27 August 2008 laying down specific purity criteria on food additives other than colours and sweeteners (OJ L 253, 20.9.2008, p. 1); 19. Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (OJ L 152, 16.6.2009, p. 11). ANNEX V Chapter V of Appendix 10 to Annex 11 to the Agriculture Agreement is hereby amended as follows: 1. Paragraphs 3, 6, 7, 8, 9 and 14 in Part 1.A are deleted. 2. The following paragraphs are added to Part 1.A: 31. Commission Directive 2008/60/EC of 17 June 2008 laying down specific purity criteria concerning sweeteners for use in foodstuffs (OJ L 158, 18.6.2008, p. 17). 32. Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). 33. Commission Directive 2008/84/EC of 27 August 2008 laying down specific purity criteria on food additives other than colours and sweeteners (OJ L 253, 20.9.2008, p. 1). ANNEX VI Appendix 11 to Annex 11 to the Agriculture Agreement is replaced by the following: Appendix 11 Contact points 1. For the European Union: The Director Animal Health and Welfare Directorate-General for Health and Consumers European Commission, 1049 Brussels, Belgium 2. For Switzerland: The Director Office VÃ ©tÃ ©rinaire FÃ ©dÃ ©ral CH-3003 Berne Other important contact: Head of Division Office FÃ ©dÃ ©ral de la SantÃ © Publique Division sÃ ©curitÃ © alimentaire CH-3003 Berne.